Citation Nr: 0933706	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-05 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1966 with verified service in the Republic of 
Vietnam from September 1965 to May 1966 and additional 
service in the U.S. Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 2005 and 
May 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which denied entitlement 
to the benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Seattle, Washington in 
June 2009 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.


FINDING OF FACT

Medical evidence reflects that this Veteran is diagnosed with 
PTSD which is medically attributed to a corroborated stressor 
experienced during his service in the Republic of Vietnam.   


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159 (2008).  However, as will be discussed 
below, the Board finds that service connection for PTSD is 
warranted.  Therefore, based upon the full grant of the 
benefit sought, discussion of whether VA met these duties is 
not needed as no prejudice can flow to the Veteran from any 
notice or assistance error.  Nonetheless, the Board notes 
that the Veteran was notified of the process by which initial 
disability ratings and effective dates are established in 
correspondence dated in April 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks service connection for PTSD, which he 
contends is a result of his active military service.  In 
order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

However, in its rulemaking capacity, VA is cognizant that 
symptoms attributable to PTSD are often not manifested during 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), medical evidence of a causal 
nexus between current symptomatology and a specific claimed 
in-service stressor, and credible supporting evidence that 
the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f) (2008); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

In this case, the medical evidence reflects a current 
diagnosis of posttraumatic stress disorder, and relates 
causation of the Veteran's PTSD to traumatic events occurring 
during the Veteran's military service.  See, e.g., Private 
treatment records, April 2009, April 2006, October 2005; see 
also VA mental health consultation, February 2006.  
Specifically, private treatment records in April 2009 and 
April 2006 discuss a claimed in-service stressor where the 
Veteran and his Chief took cover from a fire fight, crawled 
to a nearby medical station, and saw dead bodies.  The 
Veteran's private treatment providers, including a clinical 
psychologist and an individual with a Master's Degree in 
Social Work, include this stressor as sufficient to support a 
diagnosis of PTSD under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, published by the 
American Psychiatric Association (DSM-IV).  As such, there is 
medical evidence of a current diagnosis and a positive causal 
nexus to the Veteran's military service.  The remaining 
element required for service connection for PTSD is credible 
supporting evidence that the stressful in-service event 
actually occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether a veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
For the purposes of VA adjudication, "combat with the 
enemy" generally requires evidence of duties that involved 
more than the ordinary stressful environment experienced by 
all veterans who served in Vietnam or any other combat zone.  
This type of combat service may be evidenced by a combat 
military occupational specialty or the award of medals or 
decorations that are indicative of combat participation or 
acts of valor.  Id. at 67.  If the evidence establishes that 
a veteran was engaged in combat with the enemy, or was a 
prisoner of war (POW), the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor 
under certain circumstances.  38 U.S.C.A. § 1154(b) (West 
2002).  

Where, however, as in this case, the evidence does not 
affirmatively establish that the Veteran "engaged in combat 
with the enemy," his description of in-service stressors are 
not sufficient to establish the occurrence of such events 
without corroboration.  Rather, his alleged service stressors 
must be established by official service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f) (2008); 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 
389, 395-6 (1996).  

In this case, the Veteran describes a number of stressful 
incidents that occurred during his service in Vietnam.  The 
majority of the described stressors are non-specific in 
nature and entail elements of generalized fear and 
uncertainty related to the possibility of ambush, nearby 
sniper fire, or aircraft flying over the Veteran's location.  
See Undated personal stressor statement, received in March 
2006.  However, throughout the process of the Veteran's 
appeal he has consistently described a specific fearful 
incident:

"One day, [a named supervisor with initials MS] 
asked me to get a jeep so we could visit another 
Mobile Construction Battalion.  On our way, 
Marines made us stop the jeep and take cover as 
there were snipers in the area.  We crawled to 3rd 
Medical Battalion camp to get away.  There I saw 
dead service men under sheets and I told the Chief 
'the VC are playing for keeps!'  It hit home with 
me that the snipers are there to kill us." 

Id.; see also Board hearing transcript, June 2009; 
Private treatment records, April 2009 & April 2006; 
Stressor statements, February 2007 & September 2005.  
Even if the Veteran were to recall the exact date of 
the incident described above, based on the nature of 
the event, verification in official documentation from 
sources such as the Joint Services Records Research 
Center (JSRRC) or National Archives and Records 
Administration (NARA) would be unlikely.  However, the 
facial plausibility of the history provided, paired 
with the consistency with the Veteran's documented 
military occupational specialty and internal 
consistency of the Veteran's statements within the 
record, are all factors that lend credibility to the 
history as related by the Veteran.  See Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board also finds it instructive that the Veteran's 
service treatment records are negative for any 
psychiatric complaint prior to his service in Vietnam.  
However, in March 1966, while serving in Vietnam, the 
Veteran sought treatment for insomnia and described 
problems sleeping after standing watch.  Thereafter, 
upon separation examination in November 1967, the 
Veteran reported nervous trouble, depression, and 
excessive worry.  Service treatment records.  While not 
conclusive, this medical evidence supports the 
Veteran's contention that he experienced an onset of 
psychiatric symptomatology during or shortly after his 
service in the Republic of Vietnam.  

In addition, the Veteran located and contacted Chief 
MS, who was with him at the time that the described 
stressful event occurred, to obtain additional support 
for his claim.  Unfortunately, Chief MS was 
hospitalized at the time that the Veteran spoke to him 
by telephone, and before the Chief could prepare a 
written response he was incapacitated by a coma and 
passed away soon thereafter.  Board hearing transcript, 
supra.  However, prior to his passing, at the time of 
the telephone call from the Veteran, the Chief related 
his memory of the in-service event to his wife.  
Widow's statement, May 2007.  The Chief's widow then 
submitted a notarized written statement that reiterates 
her husband's account of the incident involving this 
Veteran.  There is no evidence of self-interest, bias, 
or financial gain on the part of the Chief's widow, and 
as such, the Board finds no reason to doubt the 
credibility of her statement.  Therefore, the Board 
finds this to be credible and sufficient supporting 
evidence that the Veteran's claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).   

Based upon the foregoing and resolving any reasonable 
doubt in the Veteran's favor, there is sufficient 
evidence of a current medical diagnosis of PTSD, 
medical evidence of a causal nexus between the 
Veteran's current psychiatric symptomatology and an in-
service stressor, and credible 


supporting evidence that the claimed in-service 
stressor occurred.  As such, service connection for 
PTSD is warranted. 


ORDER

Service connection for posttraumatic stress disorder is 
granted. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


